Citation Nr: 9911817	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-42 175	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for depressive 
neurosis, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In April 1997 the Board remanded 
the case for further development.  The case has been returned 
to the Board for further appellate action.  


REMAND

In April 1997, the Board remanded this case in order to 
obtain a VA psychiatric examination and a personal hearing 
for the veteran, as well as to have the RO reconsider the 
veteran's claim pursuant to revisions of the applicable 
regulation.  

The evidence of record clearly shows that the RO was unable 
to schedule an examination due to the veteran's subsequent 
incarceration.  The RO contacted the prison officials and it 
was learned that the prison medical staff did not perform 
disability examinations, and that the local VA medical 
facility had only contract physicians, none of whom were 
willing to go to the prison to examine the veteran.  The last 
VA psychiatric examination was performed in May 1996.  
Although the veteran is presently incarcerated, the 
possibility exists that he is receiving medical care at the 
prison, or that he underwent psychiatric or psychological 
testing in conjunction with his trial.  

Regarding the requested hearing, there have been instances 
where a veteran, in the company of prison correctional 
officers, has been able to arrange a day-trip from the jail 
to a VA facility to participate in a hearing.  It does not 
appear that the veteran has been offered this opportunity.  

Despite the fact that there is no evidence subsequent to May 
1996, the RO failed to readjudicate the veteran's claim with 
consideration of the new regulatory criteria before returning 
it to the Board.  As the RO did not comply with the 1997 
Board remand, to the extent possible, it is inadequate for 
adjudicative purposes and additional development is 
necessary.  Stegall v. West, 11 Vet. App 268 (1998).

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran for 
two purposes:  (1) to ascertain if he 
still desires a hearing and if so, 
whether he can make the necessary 
arrangements for a day trip; (2) to 
ascertain whether he is receiving any 
mental health care from the Department of 
Corrections and whether he was given 
psychiatric or psychological evaluation 
in conjunction with his trial.  The 
veteran should be provided with the 
appropriate releases to sign, in order to 
allow the RO to access any available 
medical records.  Any records received 
should be associated with the claims 
folder.

2.  The RO should undertake any indicated 
development and readjudicate the issue of 
entitlement to an increased evaluation 
for depressive neurosis, with 
consideration of both the previous and 
current schedular criteria for mental 
disorders.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals





